UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A Amendment No. 1 ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— TRIBUTE PHARMACEUTICALS CANADA INC. (Exact name of registrant as specified in its charter) ————— ONTARIO, CANADA 0-31198 N/A (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 151 Steeles Avenue, East Street, Milton, Ontario, Canada L9T 1Y1 (Address of Principal Executive Office) (Zip Code) (905) 876-1118 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of outstanding common shares, no par value, of the Registrant at: June 30, 2015: 125,050,578 EXPLANATORY NOTE This Amendment No.1 on Form10-Q/A (this “Amendment No. 1”) to the Quarterly Report on Form10-Q of Tribute Pharmaceuticals Canada Inc. (“Tribute” or the “Company”) for the quarterly period ended June30, 2015 as originally filed with the U.S. Securities and Exchange Commission on August14, 2015 (the “Original Report”) is being filed in connection with the preparation by the Company of audited financial statements as at and for the six month period ended June 30, 2015 (the “Audited Financial Statements”) and the related notes to the Audited Financial Statements as a result of a filing obligation under Canadian securities laws relating to the 2014 acquisition of certain products from Novartis. This Amendment No. 1 reflects the fact that the Audited Financial Statements have now been audited by McGovern, Hurley, Cunningham, LLP. Accordingly, we hereby amend and replace in its entirety Part I — Item 1 (Financial Statements) and Part II - Item 6 (Exhibits) of the Original Report. Part I — Item 1 (Financial Statements) now contains both the unaudited interim financial statements as at June 30, 2015 and for the three and six month periods ended June 30, 2015 that were included with the Original Report (the “Unaudited Financial Statements”), as well as the Audited Financial Statements as at and for the six month period ended June 30, 2015. Other than the financial information contained in Unaudited Financial Statements that is not contained in the Audited Financial Statements (which consists of financial information relating to the three month period ended June 30, 2015), the Audited Financial Statements replace and supersede the Unaudited Financial Statements. In accordance with applicable SEC rules, this Amendment No. 1 also includes new certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as amended, from our Chief Executive Officer and Chief Financial Officer dated as of the filing date of this Amendment No.1. Accordingly, the Registrant hereby amends Part II - Item 6 of the Original Report to reflect the filing of the new certifications. Except as described above, this Amendment No.1 does not amend, update or change any other items or disclosures in the Original Report and does not purport to reflect any information or events subsequent to the filing thereof. As such, this Amendment No.1 speaks only as of the date the Original Report was filed, and the Company has not undertaken herein to amend, supplement or update any information contained in the Original Report to give effect to any subsequent events and any forward-looking statements represent management’s views as of the Original Report date and should not be assumed to be accurate as of any date thereafter. Accordingly, this Amendment No.1 should be read in conjunction with the Company’s filings made with the SEC subsequent to the filing of the Original Report, including any amendment to those filings. 2 TABLE OF CONTENTS PART I –FINANCIAL INFORMATION Item 1. Financial Statements (A) Audited Condensed Interim Consolidated Balance Sheets F-2 (B) Audited Condensed Interim Consolidated Statements of Changes in Shareholders' Equity F-3 (C) Audited Condensed Interim Consolidated Statements of Operations andComprehensive Loss F-4 (D) Audited Condensed Interim Consolidated Statements of Cash Flows F-5 (E) Notes to the Audited Condensed Interim Consolidated Financial Statements F-6 (F) Unaudited Condensed Interim Consolidated Balance Sheets F-33 (G) Unaudited Condensed Interim Consolidated Statements of Operations, Comprehensive Loss and Deficit F-34 (H) Unaudited Condensed Interim Consolidated Statements of Cash Flows F-35 (I) Notes to the Unaudited Condensed Interim Consolidated Financial Statements F-36 PART II – OTHER INFORMATION Item 6. Exhibits 4 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 2005 Sheppard Avenue East, Suite 300 Toronto, Ontario M2J 5B4, Canada Phone416-496-1234 Fax 416-496-0125 Web www.mhc-ca.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Tribute Pharmaceuticals Canada Inc. We have audited the accompanying consolidated balance sheets of Tribute Pharmaceuticals Canada Inc. (the “Company”) as of June 30, 2015 and the related consolidated statements of changes in shareholders’ equity, operations and comprehensive loss, and cash flows for the six month period ended June 30, 2015. Tribute Pharmaceuticals Canada Inc.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Tribute Pharmaceuticals Canada Inc. as of June 30, 2015, and the results of its operations and its cash flows for the six month period ended June 30, 2015, in conformity with accounting principles generally accepted in the United States of America. McGOVERN,HURLEY, CUNNINGHAM, LLP Chartered Accountants Licensed Public Accountants TORONTO, Canada January 28, 2016 F-1 TRIBUTE PHARMACEUTICALS CANADA INC. CONSOLIDATED BALANCE SHEETS (Expressed in Canadian dollars) As at June 30, As at December 31, ASSETS Current Cash and cash equivalents $ $ Accounts receivable, net of allowance of $456,000 (December 31, 2014 - $nil) (Note 19d) Inventories (Note 4) Taxes recoverable Loan receivable Prepaid expenses and other receivables (Note 5) Current portion of debt issuance costs, net (Note 9) Debenture issuance costs (Note 9) - Total current assets Property, plant and equipment, net (Note 6) Intangible assets, net (Note 7) Goodwill (Note 8) Debt issuance costs, net (Note 9) Total assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Amounts payable and contingent considerations (Note 2) - Current portion of long term debt (Note 9) Promissory convertible debenture (Note 2) - Debentures (Note 9) - Warrant liability (Note 10c) Other current liability (Note 20) - Total current liabilities Deferred tax liability - Long term debt (Note 9) Total liabilities Contingencies and commitments (Notes 9 and 13) SHAREHOLDERS’ EQUITY Capital Stock AUTHORIZED UnlimitedNon-voting, convertible redeemable and retractable preferred shares with no par value UnlimitedCommon shares with no par value ISSUED (Note 10a) Common shares 125,050,578 (December 31, 2014 – 94,476,238) Additional paid-in capital options (Note 10b) Warrants (Note 10c) Accumulated other comprehensive loss (Note 20) ) - Deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the consolidated financial statements. F-2 TRIBUTE PHARMACEUTICALS CANADA INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Expressed in Canadian dollars) FOR THE PERIODS ENDED JUNE 30, 2, 2014 Number of Common Shares Common Shares Warrants Additional Paid-in Capital Options Accumulated Other Comprehensive Income Deficit # $ BALANCE, January 1, 2014 - ) ) Units issued (Note 10a) - Common shares issued for services (Note 10a) - Options issued to employees anddirectors (Note 10b) - Broker warrants – valuation allocation (Note 10a) - ) - - - Common share purchase warrants – valuation (Note 10c) - ) - - - Share issuance costs(Note 10a) - ) - Unrealized loss on derivative instrument - Net loss for the year - ) December 31, 2014 - ) Warrants exercised (Notes 10a,c) ) - - - Warrants exercised – valuation(Notes 10a,c) - Options issued to employees anddirectors (Note 10b) - Common shares issued in acquisition (Note 10a) - Common shares issued in private placement(Notes 10a,c) - - - Share issuance costs (Note 10a) - ) - Stock options exercised (Notes 10a,b) - ) - - Broker compensation options exercised (Notes 10a,c) ) - - - Broker warrants exercised (Note 10a) - Broker warrants exercised – underlying warrants (Note 10a) - Unrealized loss on derivative instrument - ) - Net loss for the period - ) June 30, 2015 ) ) See accompanying notes to consolidated financial statements. F-3 TRIBUTE PHARMACEUTICALS CANADA INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in Canadian dollars) For the six month periods ended June 30, Revenues (unaudited) Licensed domestic product net sales $ $ Other domestic product sales International product sales Royalty and licensing revenues - Total revenues (Notes 14 and 17) Cost of sales Licensor sales and distribution fees Cost of products sold 1,378,750 Expired products Total cost of sales Gross Profit Expenses Selling, general and administrative (Notes 10b, 13c, 13e, 15 and 18) Amortization Total operating expenses (Loss) from operations ) ) Non-operating income (expenses) Gain on derivative instrument (Note 20) - Change in warrant liability (Note 10c) ) ) Unrealized foreign currency exchange (loss) on debt (Note 18) ) - Accretion expense (Note 9) ) ) Restructuring costs (Note 2) ) - Transaction costs ) - Interest income Interest expense ) ) Loss before tax ) ) Tax payable (Note 16) - Net (loss) for the period $ ) $ ) Unrealized gain (loss) on derivative instrument, net of tax (Note 20) ) Net loss and comprehensive loss for the period $ ) $ ) Loss Per Share (Note 11)-Basic $ ) $ ) -Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding-Basic - Diluted See accompanying notes to the consolidated financial statements. F-4 TRIBUTE PHARMACEUTICALS CANADA INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars) For the six month periods ended June 30, 2015 Cash flows from (used in) operating activities (unaudited) Net loss $ ) $ ) Items not affecting cash: Tax payable (recovery) - Amortization Changes in warrant liability (Note 10(c)) Share-based compensation (Note 10(b)) Accretion expense Paid-in common shares for services - Change in non-cash operating assets and liabilities (Note 12) ) ) Cash flows (used in) operating activities ) ) Cash flows from (used in) investing activities Acquisition, net of cash acquired (Note 2) ) - Additions to property, plant and equipment ) ) Increase in intangible assets ) ) Cash flows (used in) investing activities ) ) Cash flows from (used in) financing activities Debt issuance costs (Note 9) ) ) Options exercised - Debentures (Note 9) - (Repayment) advances of long term debt (Note 9) ) Common shares issued (Note 10(a)) Share issuance costs (Note 10(a)) ) - Warrants exercised - Cash flows from financing activities Changes in cash and cash equivalents ) Change in cash and cash equivalents due to changes in foreign exchange ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements F-5 TRIBUTE PHARMACEUTICALS CANADA INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) JUNE 30, 2 1. DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Tribute Pharmaceuticals Canada Inc. (“Tribute” or the “Company”) is an emerging Canadian specialty pharmaceutical company with a primary focus on the acquisition, licensing, development and promotion of healthcare products in Canada. The Company targets several therapeutic areas in Canada with a particular interest in products for the treatment of neurology, pain, urology, dermatology and endocrinology/cardiology. In addition to developing and selling healthcare products in Canada, Tribute also sells products globally through a number of international partners. Tribute Pharmaceuticals current portfolio consists of ten marketed products in Canada, including: Cambia® (diclofenac potassium for oral solution), Bezalip® SR (bezafibrate), Soriatane® (acitretin), NeoVisc® (1.0% sodium hyaluronate solution), Uracyst® (sodium chondroitin sulfate solution 2%), Fiorinal®, Fiorinal® C, Visken®, Viskazide®, Collatamp® G, Durela®, Proferrin®, Iberogast®, MoviPrep®, Normacol®, Resultz®, Pegalax®, Balanse®, Balanse® Kids, Diaflor™, Mutaflor®, and Purfem® in the Canadian market. Additionally, NeoVisc® and Uracyst® are commercially available and are sold globally through various international partnerships. Tribute also has the exclusive U.S. rights to Fibricor® and its related authorized generic. In addition, it has the exclusive U.S. rights to develop and commercialize Bezalip SR in the U.S. and has the exclusive right to sell bilastine, a product licensed from Faes Farma for the treatment of allergic rhinitis and chronic idiopathic urticaria (hives), in Canada. The exclusive license is inclusive of prescription and non-prescription rights for bilastine, as well as adult and pediatric presentations in Canada. Bilastine is subject to receiving Canadian regulatory approval. Tribute also has the Canadian rights to ibSium®, which was approved in Canada in June 2015 and two additional pipeline products including Octasa® and BedBugz™, both of which are pending submission to Health Canada. The comparative statements of operations and comprehensive loss and cash flows for the six month period ended June 30, 2014 is unaudited.The comparative balance sheet as at December 31, 2014 is derived from the annual December 31, 2014 financial statements. The accompanying consolidated financial statements include the accounts of Tribute and its wholly-owned subsidiaries, Tribute Pharmaceuticals International Inc., Tribute Pharmaceuticals US, Inc. and Medical Futures Inc. (“MFI”) (See Note 2).All intercompany balances and transactions have been eliminated upon consolidation. Proposed Merger Transaction On June 8, 2015, Tribute entered into an Agreement and Plan of Merger and Arrangement (the “Transaction Agreement”) with Pozen, Inc. (“Pozen”). Upon the completion of the transaction contemplated thereby, which is expected to occur in the first quarter of 2016, subject to satisfaction of various conditions, the combined company will be named Aralez Pharmaceuticals plc (“Aralez”). At closing, each common share of Tribute will be exchanged for 0.1455 Aralez ordinary shares.This transaction is subject to shareholder approval, as well as various regulatory approvals. 2. ACQUISITIONS AND GOODWILL Business Combination On October 2, 2014, the Company entered into an asset purchase agreement (the “Asset Purchase Agreement”) with Novartis AG and Novartis Pharma AG (collectively, “Novartis,” and together with the Company, the “Parties”) pursuant to which the Company acquired from Novartis the Canadian rights to manufacture, market, promote, distribute and sell Fiorinal®, Fiorinal® C, Visken® and Viskazide® for the relief of pain from headache and for the treatment of cardiovascular conditions (the “Products”), as well as certain other assets relating to the Products, including certain intellectual property, marketing authorizations and related data, medical, commercial and technical information, and the partial assignment of certain manufacturing and supply agreements and tenders with third parties (the “Acquired Assets”). The Company also assumed certain liabilities arising out of the Acquired Assets and the Licensed Assets (as described below) after the acquisition, including product liability claims or intellectual property infringement claims by third parties relating to the sale of the Products by the Company in Canada. In connection with the acquisition of the Acquired Assets, and pursuant to the terms of the Asset Purchase Agreement, the Company concurrently entered into a license agreement with Novartis AG, Novartis Pharma AG and Novartis Pharmaceuticals Canada Inc. (the “License Agreement”, and, together with the Asset Purchase Agreement, the “Agreements”). Pursuant to the terms of the License Agreement, the Novartis entities agreed to license to the Company certain assets relating to the Products, including certain intellectual property, marketing authorizations and related data, and medical, commercial and technical information (the “Licensed Assets”). The Company concurrently entered into a supply agreement with Novartis Pharma AG (the “Supply Agreement”), pursuant to which Novartis Pharma AG agreed to supply the Company with the requirements of Products for sale for a transition period until the Company is able to transfer the marketing authorizations to the Company. The consideration paid for the Acquired Assets and the Licensed Assets was $32,000,000 in cash. F-6 The transaction was accounted for as a business combination. The fair value of the acquired identifiable net assets was $32,000,000, which was allocated between the product rights acquired (Visken® and Fiorinal®). The estimated fair value of the intangible assets was determined based on the use of the discounted cash flow models using an income approach for the acquired licenses.Estimated revenues were probability adjusted to take into account the stage of completion and the risks surrounding successful development and commercialization. The license agreement assets are classified as indefinite-lived intangible assets until the successful completion and commercialization or abandonment of the associated marketing and development efforts.The licensing asset and licensing agreements relate to product license agreements having estimated useful lives of 25 years. The Company believes that the fair values assigned to the assets acquired, the liabilities assumed and the contingent consideration liabilities were based on reasonable assumptions. Fibricor Asset Acquisition On May 21, 2015, Tribute Pharmaceuticals International Inc., (a wholly owned subsidiary of Tribute) a Barbados corporation, acquired the U.S. rights to Fibricor® and its related authorized generic (the “Product”) from a wholly owned step-down subsidiary of Sun Pharmaceutical Industries Ltd. (“Sun Pharma”).Financial terms of the deal include the payment of US$10,000,000 as follows: US$5,000,000 ($6,100,500) paid on closing; US$2,000,000 ($2,494,800) payable 180 days from closing; and, US$3,000,000 ($3,742,200) payable 365 days from closing.As at June 30, 2015, US$5,000,000 ($6,237,000) has been accrued and included in amounts payable and contingent consideration on the consolidated balance sheet. The transaction was accounted for as an asset acquisition.Costs incurred to complete the acquisition were $113,726, which were capitalized to the cost of the assets acquired. MFI Acquisition On June 16, 2015, Tribute entered into a share purchase agreement (the ‘‘Share Purchase Agreement’’) with the shareholders of Medical Futures Inc. (‘‘MFI’’) pursuant to which Tribute acquired on such date (the ‘‘MFI Acquisition’’) all of the outstanding shares of MFI (the ‘‘MFI Shares’’). The consideration paid for the MFI Shares was comprised of (1) $8,492,868 in cash on closing, (2) $5,000,000 through the issuance of 3,723,008 Tribute common shares, (3) $5,000,000 in the form of a one-year term promissory note (the ‘‘Note’’) bearing interest at 8% annually convertible in whole or in part at the holder’s option at any time during the term into 2,813,778 Tribute common shares at a conversion rate of $1.77 per Tribute common share (subject to adjustment in certain events), with a maturity date of June 16, 2016 (4) retention payments of $507,132, reported as accounts payable and accrued liabilities on the consolidated balance sheet, and (5) future contingent cash milestone payments totaling $5,695,000 that will be paid only upon obtaining certain consents. In addition, on the receipt of each regulatory approval for MFI’s two pipeline products described below (or upon the occurrence of a change of control of Tribute), the vendors will receive a payment of $1,250,000 per product. The Company estimated the fair value of the contingent consideration by assigning an achievement probability to each potential milestone and discounting the associated cash payment to its present value using a risk adjusted rate of return. The Company evaluates its estimates of fair value of contingent consideration liabilities at the end of each reporting period until the liability is settled. Any changes in the fair value of contingent consideration liabilities are included in change in fair value of contingent consideration on the consolidated statements of operations and comprehensive loss. The liability for these amounts payable, are reported together as “amounts payable and contingent consideration” on the balance sheet. The Company has accrued $5,695,000 related to obtaining certain consents as an achievement probability of 100% was assigned to those contingent milestone payments. The contingent payments related to the two pipeline products are reliant on regulatory approval. As the achievement of regulatory approval cannot be reliably estimated by the Company, an achievement probability of 0% was assigned and therefore no accrual recorded on the balance sheet. F-7 The MFI Acquisition diversifies Tribute’s product portfolio in Canada through the addition of thirteen (13) marketed products. The Company recorded a charge of $625,266 in acquisition and restructuring costs during the six month period ended June 30, 2015, on the consolidated statement of operations and comprehensive loss. Pro Forma Results: The following unaudited pro forma combined financial information summarizes the results of operations for the periods indicated as if the MFI Acquisition had been completed as of January 1, 2014 after giving effect to certain adjustments. The unaudited pro forma information is provided for illustrative purposes only and is not indicative of the results of operations or financial condition that would have been achieved if the MFI Acquisition would have taken place as of January 1, 2014 and should not be taken as indicative of future results of operations or financial condition. Pro forma adjustments are tax-effected at the effective tax rate. For the Six Month Period Ended June 30 Net revenues $ $ Net loss $ ) $ ) Loss per share $ ) $ ) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America on a basis consistent with that of the prior period. a)CASH AND CASH EQUIVALENTS Cash and cash equivalents include cash and all highly liquid investments purchased with an original maturity of three months or less at the date of purchase. Cash and cash equivalents are held with three major financial institutions in Canada. As at June 30, 2015 and December 31, 2014, the Company did not have any cash equivalents. F-8 b)ACCOUNTS RECEIVABLE The Company routinely assesses the recoverability of all material trade and other receivables to determine their collectability by considering factors such as historical experience, credit quality, the age of the accounts receivable balances, and current economic conditions that may affect a customer's ability to pay. c)REVENUE RECOGNITION The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collectability is reasonably assured. License fees which are comprised of initial fees and milestone payments are recognized upon achievement of the milestones provided the milestone is meaningful, and provided that collectability is reasonably assured and other revenue recognition criteria are met. Milestone payments are recognized into income upon the achievement of the specified milestones when the Company has no further involvement or obligation to perform services, as related to that specific element of the arrangement. Up-front fees and other amounts received in excess of revenue recognized are recorded as deferred revenues. Revenues from the sale of products, net of trade discounts, returns and allowances, are recognized when legal title to the goods has been passed to the customer and collectability is reasonably assured. Revenues associated with multiple-element arrangements are attributed to the various elements, if certain criteria are met, including whether the delivered element has standalone value to the customer and whether there is objective and reliable evidence of the fair value of the undelivered elements. Non-refundable up-front fees for the transfer of methods and technical know-how, not requiring the Company to perform additional research or development activities or other significant future performance obligations, are recognized upon delivery of the methods and technical know-how. Royalty revenue is recognized when the Company has fulfilled the terms in accordance with the contractual agreement and has no material future obligation, other than inconsequential and perfunctory support, as would be expected under such agreements and the amount of the royalty fee is determinable and collection is reasonably assured. A customer is obligated to pay for products sold to it within a specified number of days from the date that title to the products is transferred to the customer. The Company’s standard terms typically range from 0.5% to 2% discount, 15 to 20 days net 30 from the date of invoice. The Company has a product returns policy on some of its products, which allows the customer to return pharmaceutical products that have expired, for full credit, provided the expired products are returned within twelve months from the expiration date. Transfer of title occurs and risk of ownership passes to a customer at the time of shipment or delivery, depending on the terms of the agreement with a particular customer. The sale price of the Company’s products is substantially fixed or determinable at the date of sale based on purchase orders generated by a customer and accepted by the Company. A customer’s obligation to pay the Company for products sold to it is not contingent upon the resale of those products. The Company recognizes revenues for the sale of products from the date the title to the products is transferred to the customer. In connection with the Asset Purchase Agreement (Note 2), the Company entered into a transition services and supply agreement with Novartis to facilitate the seamless and efficient transfer of products to the Company. The agreement required that Novartis continue to manufacture and distribute products until the Company obtained the necessary marketing authorizations to allow it to take over these functions as principal. Novartis provided the Company with a monthly reconciliation of revenues, cost of goods, and marketing and selling expenses for which the Company then billed Novartis for the net amount receivable. The Company relied on the financial information provided by Novartis to estimate the amounts due under this agreement. Based on the terms of this arrangement and the guidance per ASC 605-45 regarding agency relationships, for the period of this arrangement the Company recorded revenues relating to the Asset Purchase Agreement on a net basis in the consolidated statement of operations, net of cost of goods and marketing and selling expenses. d)INVENTORIES Inventories are valued at the lower of cost and net realizable value with cost being determined on a first-in, first-out basis.Cost is determined to be purchase cost for raw materials and the production cost (materials, labor and indirect manufacturing cost) for work-in-process and finished goods.Throughout the manufacturing process, the related production costs are recorded within inventory. F-9 e)PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment are stated at cost. The Company periodically evaluates whether current facts or circumstances indicate that the carrying value of such assets to be held and used may not be recoverable. The Company reviews its long-term assets, such as fixed assets to be held and used or disposed of, for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If the sum of the expected undiscounted cash flows is less than the carrying amount of the asset, an impairment loss is recognized in the amount by which the carrying amount of the asset exceeds its fair value. The basis of amortization and estimated useful lives of these assets are provided for as follows: Asset Classification Amortization Method Useful Life Building Straight-line 20 years Computer and office equipment Straight-line 5 years Leasehold improvements Straight-line over the lease term 5 years Manufacturing equipment Straight-line & activity based 5 to 10 years Warehouse equipment Straight-line 5 to 10 years Packaging equipment Activity based 5 to 10 years Activity based amortization is based on the number of uses for each asset in that category. f)GOODWILL AND INTANGIBLE ASSETS Goodwill represents the excess of acquisition cost over the fair value of the net assets of the acquired businesses.Goodwill has an indefinite useful life and is not amortized, but instead tested for impairment annually.Intangible assets include patents, product rights, a licensing asset and licensing agreements. Patents represent capitalized legal costs incurred in connection with applications for patents. In-process patents pending are not amortized. All patents subject to amortization are amortized on a straight line basis over an estimated useful life of up to 17 years. The Company regularly evaluates patents and applications for impairment or abandonment, at which point the Company charges the remaining net book value to expenses. The licensing asset represents amounts paid for exclusive Canadian licensing rights to develop, register, promote, manufacture, use, market, distribute and sell pharmaceutical products. The licensing agreements represent the fair value assigned to licensing agreements acquired. The licensing asset and licensing agreement are amortized over the remaining life of the agreement, upon product approval or over their estimated useful lives ranging from 4 years to 25 years. See Note 7. The Company evaluates the recoverability of amortizable intangible assets for possible impairment whenever events or circumstances indicate that the carrying amount of such assets may not be recoverable. Recoverability of these assets is measured by a comparison of the carrying amounts to the future undiscounted cash flows the assets are expected to generate. If such review indicates that the carrying amount of intangible assets is not recoverable, the carrying amount of such assets is reduced to fair value. The Company has not recorded any impairment charge during the years presented. When assessing goodwill impairment, the Company assesses qualitative factors first to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of the reporting unit is less than its carrying amount. If, after assessing the totality of events or circumstances, the Company determines it is not more likely than not that the fair value of the reporting unit is less than its carrying amount, then the two-step impairment test is not performed. In the event that there are qualitative factors which indicate that the carrying amount is greater than the fair value of the reporting unit, then the two step impairment approach is performed. The first step, identifying a potential impairment, compares the fair value of the reporting unit with its carrying amount. If the carrying amount exceeds its fair value, the second step would need to be performed; otherwise, no further step is required. The second step, measuring the impairment loss, compares the implied fair value of the goodwill with the carrying amount of the goodwill. Any excess of the goodwill carrying amount over the applied fair value is recognized as an impairment loss, and the carrying value of goodwill is written down to fair value. As of December 31, 2014 and June 30, 2015, no impairment of goodwill has been identified. F-10 g)USE OF ESTIMATES The preparation of these consolidated financial statements has required management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosure of contingent liabilities and the revenue and expenses recorded. On an ongoing basis, the Company evaluates its estimates, including those related to provision for doubtful accounts, inventories, accrued liabilities, accrued returns, discounts and rebates, derivative instruments, income taxes, stock based compensation, revenue recognition, goodwill, intangible assets, contingent consideration and the estimated useful lives of property, plant and equipment and intangible assets. The Company bases its estimates on historical experiences and on various other assumptions believed to be reasonable under the circumstances. Actual results could differ from those estimates. As adjustments become necessary, they are recorded in the consolidated statement of operations and comprehensive loss in the period in which they become known. Such adjustments could be material. h)DEFERRED INCOME TAXES The Company accounts for income taxes using the asset and liability method, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the consolidated financial statements. Under this method, deferred tax assets and liabilities are determined based on the difference between the consolidated financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. The effect of a change in tax results in deferred tax assets and liabilities is recognized in income in the period that includes the enactment date. The Company records net deferred tax assets to the extent management believe these assets will more likely than not be realized. In making such determination, all available positive and negative evidence is utilized, including scheduled reversals of deferred tax liabilities, projected future taxable income, tax planning strategies and recent financial operations. In the event a determination is made that the Company would be able to realize deferred income tax assets in the future in excess of the net recorded amount, an adjustment to the valuation allowance would be made, which would reduce the provision for income taxes. Tax benefits from an uncertain tax position may be recognized when it is more likely than not that the position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits. Income tax positions must meet a more-likely-than-not recognition threshold to be recognized. This interpretation also provides guidance on measurement, de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. i) STOCK-BASED CONSIDERATION The Company uses the fair value based method of accounting for all its stock-based compensation in accordance with FASB Accounting Standards Codification ("ASC") ASC 718 “Compensation – Stock Compensation”. The estimated fair value of the options that are ultimately expected to vest based on performance related conditions, as well as the options that are expected to vest based on future service, is recorded over the option’s requisite service period and charged to stock-based compensation. In determining the amount of options that are expected to vest, the Company takes into account, voluntary termination behavior as well as trends of actual option forfeitures. Stock options and warrants which are indexed to a factor which is not a market, performance or service condition, in addition to the Company’s share price, are classified as liabilities and re-measured at each reporting date based on the Black-Scholes option pricing model with a charge to operations, until the date of settlement. Some warrants have been reflected as a liability as they are indexed to a factor whichis not a market performance or service condition. j)FOREIGN CURRENCY TRANSACTIONS AND TRANSLATION Monetary assets and liabilities are translated into Canadian dollars, which is the functional currency of the Company, at the year-end exchange rate, while foreign currency revenues and expenses are translated at the exchange rate in effect on the date of the transaction. The resultant gains or losses are included in the consolidated statement of operations and comprehensive loss.Non-monetary items are translated at historical rates. F-11 k)RESEARCH AND DEVELOPMENT Research and development costs are expensed as incurred. The approved refundable portion of the tax credits are netted against the related expenses. Non-refundable investment tax credits are recorded in the period when reasonable assurance exists that the Company has complied with the terms and conditions required for approval of the tax credit and it is more likely than not that the Company will realize the benefits of these tax credits against the deferred taxes. Refundable investment tax credits are recorded in the period when reasonable assurance exists that the Company has complied with the terms and conditions required for approval of the tax credit and it is more likely than not that the Company will collect it. At June 30, 2015, the Company had no outstanding refundable tax credits (December 31, 2014 - nil). l)COMPREHENSIVE INCOME Comprehensive income is defined as the change in equity during a period related to transactions and other events and circumstances from non-owner sources. It includes all changes in equity during a period except those resulting from investments by owners and distributions to owners. m)EARNINGS (LOSS) PER SHARE FASB ASC Section260, “Earnings (Loss) Per Share”, requires presentation of both basic and diluted earnings (loss) per share (EPS)with a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation. Basic EPS excludes dilution. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue shares were exercised or converted into shares that would then share in the earnings. Basic earnings (loss) per share are computed based on the weighted average number of common shares outstanding each year. The diluted loss per share is not presented when the effect is anti-dilutive. n) ACQUISITIONS The accounting for acquisitions requires extensive use of estimates and judgments to measure the fair value of the identifiable tangible and intangible assets acquired, including license agreement assets and liabilities assumed. Additionally, the Company must determine whether an acquired entity is considered to be a business or a set of net assets, because the excess of the purchase price over the fair value of net assets acquired can only be recognized as goodwill in a business combination. o) CONTINGENT CONSIDERATION Contingent consideration liabilities represent future amounts the Company may be required to pay in conjunction with various business combinations. The ultimate amount of future payments is based on specified future criteria, such as sales performance and the achievement of certain future development, regulatory and sales milestones. The Company estimates the fair value of the contingent consideration liabilities related to sales performance using the income approach, which involves forecasting estimated future net cash flows and discounting the net cash flows to their present value using a risk-adjusted rate of return. The Company estimates the fair value of the contingent consideration liabilities related to the achievement of future development and regulatory milestones by assigning an achievement probability to each potential milestone and discounting the associated cash payment to its present value using a risk-adjusted rate of return. The Company evaluates its estimates of the fair value of contingent consideration liabilities on a periodic basis. Any changes in the fair value of contingent consideration liabilities are included in the Company’s consolidated statements of operations. p) FAIR VALUE MEASUREMENTS The Company applies fair value accounting for all financial assets and liabilities and non-financial assets and liabilities that are recognized or disclosed at fair value in the consolidated financial statements on a recurring basis. The Company defines fair value as the price that would be received from selling an asset or paid to transfer a liability in orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities, which are required to be recorded at fair value, the Company considers the principal or most advantageous market in which the Company would transact and the market-based risk measurements or assumptions that market participants would use in pricing the asset or liability, such as risks inherent in valuation techniques, transfer restrictions and credit risk. Fair value is estimated by applying the following hierarchy, which prioritizes the inputs used to measure fair value into three levels and bases the categorization within the hierarchy upon the lowest level of input that is available and significant to the fair value measurement: F-12 Level1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than quoted prices in active markets for identicalassets and liabilities, quoted prices for identical or similar assets or liabilities in inactive markets, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Inputs that are generally unobservable and typically reflect management’s estimate of assumptions that market participants would use in pricing the asset or liability. The Company’s valuation techniques used to measure the fair value of money market funds and certain marketable equity securities were derived from quoted prices in active markets for identical assets or liabilities. The valuation techniques used to measure the fair value of all other financial instruments, all of which have counterparties with high credit ratings, were valued based on quoted market prices or model driven valuations using significant inputs derived from or corroborated by observable market data. In accordance with the fair value accounting requirements, companies may choose to measure eligible financial instruments and certain other items at fair value. The Company has not elected the fair value option for any eligible financial instruments. The carrying amounts of the Company’s financial assets and liabilities including cash and cash equivalents, accounts receivable, loan receivable, accounts payable and accrued liabilities and debentures are approximate of their fair values due to the short maturity of these instruments. The fair value of the long term debt is estimated based on quoted market prices and interest rates. The Company’s equity-linked financial instruments reflected as warrant liability on the balance sheet represent financial liabilities classified as Level 3 as per ASU 2009-05. As required by the guidance, assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The fair value of the warrant liability which is not traded in an active market has been determined using the Black-Scholes option pricing model based on assumptions that are supported by observable market conditions. The estimated fair value of the contingent non-cash consideration was based on the Company’s stock price. q) ACCOUNTING STANDARDS NOT YET ADOPTED In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606): Revenue from Contracts with Customers, which guidance in this update will supersede the revenue recognition requirements in Topic 605, Revenue Recognition, and most industry-specific guidance when it becomes effective. ASU No. 2014-09 affects any entity that enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of nonfinancial assets unless those contracts are within the scope of other standards. The core principal of ASU No. 2014-09 is that a company will recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods or services. In doing so, companies will need to use more judgment and make more estimates than under current guidance. These may include identifying performance obligations in the contract, estimating the amount of variable consideration to include in the transaction price and allocating the transaction price to each separate performance obligation. ASU No. 2014-09 is effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period, which will be the Company’s fiscal year 2017 (or January 1, 2017), and entities can transition to the standard either retrospectively or as a cumulative-effect adjustment as of the date of adoption. Early adoption is prohibited. The Company is currently in the process of evaluating the impact of adoption of ASU No. 2014-09 on its consolidated financial statements and related disclosures. 4. Inventories June 30, December 31, Raw materials $ $ Finished goods Packaging materials Work in process $ $ During the period ended June 30, 2015, the Company assessed its inventory and determined that $4,920 of its on-hand inventory would not be used prior to its potential useful life (December 31, 2014 - $53,099). Therefore, $4,920 (December 31, 2014 - $5,277) of packaging materials, $nil (December 31, 2014 - $26,241) of finished goods, $nil (December 31, 2014 - $21,581) of raw materials and were written off during the period. F-13 5. Prepaid Expenses and Other Receivables June 30, December 31, Prepaid operating expenses and other receivables $ $ Other receivables - Interest receivable on loan receivables $ $ 6. Property, Plant and Equipment June 30, 2015 Cost Accumulated Amortization Net Carrying Amount Land $ $
